                                                                            ISTRIC
                                                                       TES D      TC
                                                                     TA




                                                                                              O
 1   Tanya E. Moore, SBN 206683




                                                                S




                                                                                               U
                                                               ED
     MOORE LAW FIRM, P.C.




                                                                                                RT
                                                                                     DERED
 2   332 North Second Street




                                                           UNIT
                                                                            O OR
                                                                    IT IS S
     San Jose, California 95112
 3   Telephone (408) 298-2000




                                                                                                       R NIA
     Facsimile (408) 298-6046
 4   Email: service@moorelawfirm.com                                                           n
                                                                                 dward   M. Che




                                                           NO
                                                                         Judge E




                                                                                                       FO
 5   Attorney for Plaintiff,




                                                            RT
     Gerardo Hernandez




                                                                                                   LI
 6
                                                                    ER




                                                               H




                                                                                                  A
                                                                         N                         C
 7                                                                           D IS T IC T    OF
                                                                                   R
 8                                UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10
11
     GERARDO HERNANDEZ,                             ) No. 3:19-cv-03850-EMC
12                                                  )
                    Plaintiff,                      ) STIPULATION FOR DISMISSAL OF
13                                                  ) ENTIRE ACTION
            vs.                                     )
14                                                  )
     AU ENERGY, LLC; WEST COAST                     )
15   CONVENIENCE, LLC;                              )
                                                    )
16                                                  )
                    Defendants.                     )
17                                                  )
                                                    )
18                                                  )
                                                    )
19                                                  )
                                                    )
20                                                  )
21
22
23
24
25
26
27
28



                               STIPULATION FOR DISMISSAL OF ENTIRE ACTION

                                                 Page 1
 1           IT IS HEREBY STIPULATED by and between Plaintiff Gerardo Hernandez and
 2   Defendants, Au Energy, LLC; and West Coast Convenience, LLC, the parties to this action,
 3   that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the above-captioned action is
 4   dismissed with prejudice in its entirety. Each party is to bear its own attorneys’ fees and costs.
 5
 6   Dated: October 25, 2019                       MOORE LAW FIRM, P.C.
 7
 8                                                 /s/ Tanya E. Moore
 9                                                 Tanya E. Moore
                                                   Attorney for Plaintiff,
10                                                 Gerardo Hernandez
11
     Dated: October 25, 2019                       GORDON REES SCULLY
12                                                 MANSUKHANI, LLP
13
14                                                 /s/ Jan Buddingh, Jr.
                                                   Jan Buddingh, Jr.
15                                                 Attorneys for Defendants,
16                                                 Au Energy, LLC; and
                                                   West Coast Convenience, LLC
17
18                                           ATTESTATION
19
     Concurrence in the filing of this document has been obtained from each of the individual(s)
20   whose electronic signature is attributed above.

21                                                 /s/ Tanya E. Moore
                                                   Tanya E. Moore
22
                                                   Attorney for Plaintiff,
23                                                 Gerardo Hernandez

24
25
26
27
28



                            STIPULATION FOR DISMISSAL OF ENTIRE ACTION

                                                   Page 2
